Citation Nr: 1710267	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  09-10 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include as a result of in-service exposure to herbicides.

2. Entitlement to service connection for a cardiovascular disorder, other than hypertension, to include congestive heart failure and ischemic heart disease, on a direct basis and as secondary to a service-connected disability. 

3. Entitlement to service connection for an eye disability, other than right eye ptosis, lacrimal gland impairment of the left eye (claimed as dry eye syndrome), and impairment of visual fields status post cataract surgery; and to include retinopathy, blepharochalasis as secondary to a service-connected disability.

4. Entitlement to service connection for a circulatory disorder of the lower extremities, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In May 2013 and January 2016 the Board remanded the issues on appeal for further development.  In January 2016 the Board also granted service connection for right eye ptosis secondary to the service-connected diabetes mellitus.  Subsequent to the Board's January 2016 remand, the Appeals Management Center (AMC) in a June 2016 rating decision granted service connection for both impairment of visual fields, status post cataract surgery, and lacrimal gland impairment of the left eye (claimed as dry eye syndrome).  Although the AMC stated that the decision represented a total grant of benefits sought, the evidence of record includes additional diagnoses pertaining to the Veteran's claims of service connection for an eye disability.  Further, the Veteran's representative in a January 2017 brief listed the Veteran's claim of entitlement to service connection for an eye disability, to include retinopathy and blepharochalasis, including as secondary to a service-connected disability, among the issues remaining in appellate status.  

Additionally, the RO in a September 2016 rating decision denied service connection for hypertension and the Veteran has not appealed this determination.  Thus the issues of entitlement to service connection for an eye disability and a cardiovascular disorder are characterized as indicated on the title page.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering these matters, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that these matters were the subjects of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist for the following reasons.

First, as for the cardiovascular and skin disorder claims, the Board in the January 2016 remand instructed, for each identified heart disorder and for each identified skin disorder, that the examiner provide an opinion as to whether it is at least as likely as not that it was incurred during service.  In rendering the opinions regarding the cardiovascular disorder and skin disorder, the examiner was specifically asked to consider and address the Veteran's credible contentions that he was exposed to Agent Orange during service in Korea as he serviced, painted, and rode on jeeps that came from Vietnam without protective gear.  In providing the opinion regarding the skin disorder, the examiner also was asked to address the Veteran's contention that during service in Korea he had sun exposure.  

Subsequently, in May 2016 the Veteran was afforded VA examinations for the heart and eye conditions (Disability Benefits Questionnaire (DBQ)).  However, the examiner in opining that the cardiovascular disorder (diagnosed as chronic heart failure) and variously diagnosed skin disorder were less likely than not related to service, did not address the Veteran's contentions that he was exposed to Agent Orange during service in Korea as he serviced, painted, and rode on jeeps that came from Vietnam.  While the examiner related the Veteran's cardiovascular disorder to his lung disorder (indicating that this disorder is secondary to rheumatoid arthritis) and stated that service treatment records do not document a skin disorder (noting the Veteran's 20 year post-service history of occupational sun exposure working in lawn services), the examiner did not discuss the Veteran's contentions of Agent Orange and sun exposure during service in Korea as instructed by the Board's January 2016 remand directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App 268 (1998).  

Second, as for the issue of service connection for an eye disability, the Board in the January 2016 remand in part requested that for each identified eye disorder the examiner opine whether it is at least as likely as not that it was caused or aggravated by a service-connected disability to include diabetes mellitus.  In April 2016 the Veteran was afforded a VA DBQ eye examination.  However, while the examiner addressed whether the disorder was aggravated by a service-connected disability, the examiner did not address whether the service-connected disability caused the eye disorder.  In determining that the blepharochalasis/dermatochalasis was not aggravated by a service-connected disability the examiner stated "(n)one of the patient's service connected disorders are associated with blepharochalasis/dermatochalasis to any great extent."  Thus, even if to read this opinion in the context of the examination report, it does not address whether a service-connected disability to include diabetes mellitus caused the blepharochalasis/dermatochalasis.  Therefore, there is a lack of compliance with the Board's remand directives.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall, 11 Vet. App. at 271.  

Third, on the May 2016 VA skin examination, the examiner diagnosed the Veteran's skin disorder as stasis dermatitis (secondary to venous stasis), onychomycosis, fungal rash, basal cell carcinoma, and squamous cell carcinoma.  However, VA treatment records in May 2016 also show an assessment of actinic keratosis, stasis dermatitis, neoplasm of the right cheek, seborrheic keratosis, and "seb derm."  Further, on the April 2016 VA eye examination and accompanying opinion, the examiner's diagnoses included blepharochalasis/dermatochalasis (as well as pseudophakia associated with cataracts for which service connection has been granted).  However, VA treatment records in September 2016 show additional diagnoses of exophthalmos and blepharitis in both eyes, and right upper lid pseudoptosis/ectropion.  
Thus, the Veteran should be afforded new VA examinations for cardiovascular, skin, and eye disorders, in order for the examiner to comply with the Board's January 2016 remand directives and reconcile the various diagnoses pertaining to the Veteran's skin and eye disorders.

As for the Veteran's circulatory disorder of the lower extremities, the disorder has been diagnosed as venous stasis (a type of vascular disease condition known as post-phlebitic syndrome).  See VA examinations dated in July 2013 and May 2016.  As the July 2013 VA examiner opined that the venous stasis of the Veteran's lower extremities would be due to his congestive heart failure, this issue is inextricably intertwined with the issue of service connection for a cardiovascular disorder.  Therefore the latter must be fully decided prior to adjudication of the Veteran's claim for service connection for a circulatory disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, obtain an addendum opinion from the VA examiner who conducted the May 2016 VA heart examination. If this examiner is unavailable, another appropriate examiner should render the opinion. After reviewing the claims file, the examiner should opine whether it is at least as likely as not (50% probability or more) that the Veteran's congestive heart failure was incurred in service. In providing the opinion the examiner must address the Veteran's credible contentions that he was exposed to Agent Orange during service in Korea as he serviced, painted, and rode on jeeps that came from Vietnam without protective gear.  See September 2012 Board hearing transcript and Veteran's March 2009 statement. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3. Also, schedule the Veteran for a VA examination to determine the nature and etiology of his skin disorder.  After reviewing the claims folder and examining the Veteran the examiner is asked to address the following:

a.) Identify and reconcile the Veteran's skin diagnoses. The examiner must consider post-service medical records reflecting treatment for dermatitis, tinea pedis, onychomycosis, ichthyosis, skin cancer of the left clavicular area, squamous cell carcinoma of the left forehead and chest, basal cell carcinoma of the chest and right anterior scalp, actinic keratosis, neoplasm of the right cheek, seborrheic keratosis, "seb derm," and fungal rash. See private and VA medical records dated September 2007 to February 2013, July 2013 and May 2016 VA skin examinations, and May 2016 VA treatment records.  

b.) For each identified skin disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner must address the Veteran's credible contentions that during service in Korea he had both sun exposure and exposure to Agent Orange as he serviced, painted, and rode on jeeps that came from Vietnam without protective gear.  See September 2012 Board hearing transcript and Veteran's March 2009 statement.  The examiner should also consider that service treatment records in August 1972 show that the Veteran was treated for athlete's foot.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and that a detailed rationale must be provided for why an opinion cannot be rendered.
   
4. Schedule the Veteran for a VA examination to determine the nature and etiology of his eye disorder.  After reviewing the claims folder and examining the Veteran the examiner is asked to address the following:

a.) Identify and diagnose the Veteran's various eye diagnoses.  The examiner must consider that on the April 2016 VA eye examination and accompanying opinion the examiner's diagnoses included blepharochalasis/dermatochalasis (as well as pseudophakia associated with cataracts for which service connection has been granted).  VA treatment records in September 2016 show additional diagnoses of exophthalmos and blepharitis in both eyes, and right upper lid pseudoptosis/ectropion.  

b.) For each identified eye disorder, (other than right eye ptosis, lacrimal gland impairment of the left eye, and impairment of visual fields status post cataract surgery), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  

c.) Opine whether it is at least as likely as not (50 percent probability or more) that each identified eye disorder (other than right eye ptosis, lacrimal gland impairment of the left eye, and impairment of visual fields status post cataract surgery), was caused or aggravated by a service-connected disability to include diabetes mellitus.  The examiner is asked to address whether it is possible to separate the effects of the service-connected disability to include diabetes mellitus on each eye disorder from the effects of any nonservice-connected disorders.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

5. The AOJ must review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.
   
6. After completing the above actions and any other development deemed necessary, readjudicate the issues of service connection for cardiovascular disorder other than hypertension, circulatory disorder, skin disorder, and eye disability other than right eye ptosis, lacrimal gland impairment of the left eye (claimed as dry eye syndrome), and impairment of visual fields status post cataract surgery.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

